Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
1. 	Preliminary Amendment filed on 05/19/2019 is noted by the examiner, only claim in this case (claim 1) was amended.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Petillon (US 20100268414 A1) describes a system for determining an angular velocity of an aircraft comprising: at least one gyro configured to deliver measured angular velocity signals affected by stochastic noise; at least one accelerometer configured to deliver angular acceleration signals of the aircraft; and a hybridizing module coupled to the at least one gyro and to the at least one accelerometer configured to hybridize and to filter completely in the frequency domain, the hybridizing module including: a subtractor configured to receive the measured angular velocity signal and a previously-estimated angular velocity; a filter connected to the subtractor configured to receive as input a difference between the angular velocity sign and the hybrid estimated angular velocity signal produced by the subtractor and configured to deliver as output a bias 

	Ranky (US 20110082009 A1) describes a mechatronic device for generating and displaying parameter data generated by a user of the mechatronic device during a user session, the system comprising: one or two pedal assembly modules for sensing and measuring separately for each foot of the user forces in compression and/or tension and static or dynamic pedal tilt; a processing device that is structured and arranged to receive parameter data separately from each pedal assembly module; a data acquisition system that is electrically coupled to each pedal assembly module to receive parameter data therefrom and that is structured and arranged to process said parameter data and to transmit it to the processing device; and a display device that is disposed proximate to the mechatronic device to be viewable by the user, the display device receiving from the processing device the parameter data generated by the user of the mechatronic device during the user session and displaying the parameter data.

	BINDER (US 20130201316 A1) describes a system for commanding an actuator operation in response to a sensor response associated with a phenomenon according to a control logic, for use with one or more in-building or in-vehicle 

Connor (US 20150313496 A1) describes a mobile wearable electromagnetic brain activity monitor comprising: a wearable frame which is configured to be worn on a person's head, wherein this wearable frame is configured to completely encircle a portion of the person's head, wherein this wearable frame 

Connor (US 20160012749 A1) describes an eyewear-based system and device for monitoring and modifying a person's nutritional intake. This invention can comprise eyewear with an imaging member which automatically records images of food when the person consumes food. These food images are automatically analyzed to estimate the type and quantity of food. This invention can also comprise a nutritional intake modification component which modifies the person's nutritional intake based on the type and quantity of food. This invention can reduce a person's nutritional intake of unhealthy types and/or quantities of food without reducing their nutritional intake of healthy types and/or quantities of food. It can serve as part of an overall system for better nutrition, weight management, and improved health.



Gabriele Ligorio (A Novel Kalman Filter for Human Motion Tracking
With an Inertial-Based Dynamic Inclinometer, IEEE TRANSACTIONS ON BIOMEDICAL ENGINEERING, VOL. 62, NO. 8, AUGUST 2015, 11 pages) describes Design and development of a linear Kalman filter to create an inertial-based inclinometer targeted to dynamic conditions of motion. Methods: The estimation of the body attitude (i.e., the inclination with respect to the vertical) was treated as a source separation problem to discriminate the gravity and the
body acceleration from the specific force measured by a triaxial accelerometer. The sensor fusion between triaxial gyroscope and triaxial accelerometer data was performed using a linear Kalman filter. Wrist-worn inertial measurement unit data from ten participants were acquired while performing two dynamic tasks: 60-s sequence of seven manual activities and 90 s of walking at natural speed. Stereophotogrammetric data were used as a reference. A statistical analysis was 
when compared to few competing methods, the proposed method improved the attitude estimation accuracy. Conclusion: A novel Kalman filter for inertial-based attitude estimation was presented in this study. A significant accuracy improvement was achieved over state-of-the-art approaches, due to a filter design that better matched the basic optimality assumptions of Kalman filtering. Significance: Human motion tracking is the main application field of the proposed method. Accurately discriminating the two components present in the triaxial accelerometer signal is well suited for studying both the rotational and the linear body kinematics.

ANN V. ROWLANDS (Influence of Speed and Step Frequency during Walking and Running on Motion Sensor Output, 2007, 12 pages) describes The increasing underestimation of activity by the ActiGraph as speed increases is related to frequency dependent filtering and the assessment of acceleration in the vertical plane only. The RT3 vector magnitude was linearly related to speed, reflecting the measurement of horizontal acceleration, which is dominant at higher speeds. These results indicate that high-intensity activity would be underestimated by the ActiGraph, even after conversion to  acceleration to 
that of the ActiGraph units. Pedometers offer a fairly accurate step count, even at relatively high step frequency, and they show high reliability. The ActiGraph provides similar data for activity performed at a constant rate, regardless of whether the monitor is set at a 1- or 15-s epoch. However, to obtain a representative measure of constant-rate activity from the RT3, an epoch of 5 s, or even 10–15 s, is needed. This indicates that bouts of activity shorter than 5–10 s cannot be accurately described by the RT3.

SØREN BRAGE (Reexamination of Validity and Reliability of the CSA Monitor in Walking and Running, Copyright © 2003, 8 pages) describes Linearity between CSA output and mass-specific aerobic intensity cannot be assumed at moderate to high running velocities. The CSA discriminates intensity within the walking range, between walking and running, but not within the running range. This is mainly due to different biomechanics of the two activities. Mean estimation
error of V˙ O2 per kilogram was 48% in 16-km·h1running. If intensity relations are among the research objectives, other measurement directions or inclusion of a HR monitor should be considered. Between-subject reliability relates to step frequency because CSA data are filtered more the higher the movement frequency. This dimension of reliability can be improved by applying equations to off set the filter weight. Inter-instrument differences are significant and suggest that unit-specific calibration may improve data quality and study power. The 

MacGugan (US 4896268 A) describes apparatus and method for increasing the resolution of angular rate of rotation and linear acceleration of a body with respect to three orthogonal axes. Three pairs of accelerometers (10, 12; 14, 16; and 18, 20) are arranged with their sensitive axes antiparallel to each other, and each pair is vibrated back and forth along one of the orthogonal axes. The signals output from the accelerometers are processed to determine Srate and Svel for each of the rate axes as a function of the sum and differences of the signals produced by each of the accelerometers. The value of Svel for each axis is used by a microprocessor (82) to produce a signal equal to an incremental change in velocity for each axis. The incremental change in velocity is then used in conjunction with errors estimated from previous fractional portions of the dither period for each pair of accelerometers to calculate the rate of rotation of the body about each of the axes as a function fo the values for Srate. As a further aspect of the invention, the incremental change in velocity and incremental changes in angular position may be determined as a running average of previous fractional portions of the dither frequency.



Petillon (US 8543281 B2) describes a method of determining an angular velocity of an aircraft includes measuring the angular velocity using at least one gyro delivering a measured angular velocity signal affected by stochastic noise; measuring the angular acceleration of the aircraft using at least one accelerometer delivering a signal representing the angular acceleration of the aircraft; and using a filtering complementary in a frequency domain to combine a sum of the measured angular velocity signal and the angular acceleration signal so as to obtain a hybrid estimated angular velocity signal with reduced stochastic noise.
Shkolnikov, KR 10-1123338 B1, PUBLICATION DATE: 27-Mar-2012, G01C 21/1 describes an apparatus is disclosed that includes an arrangement regarding two or more identical accelerometers with respect to the aligned sensitivity axis. Each 
Drawing Objection
3.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:

    PNG
    media_image1.png
    343
    705
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    237
    722
    media_image2.png
    Greyscale


Allowable Subject Matter
4.	Claim 1 is allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for the rapid detection of the geometric accuracy of the linear motion axis of an NC machine tool, which uses accelerometers to measure the acceleration perpendicular to the direction of motion when the linear motion axis moves at a uniform speed, and obtains the deformation of the linear motion axis using the quadratic integral, and then calculates the straightness of the linear motion axis; firstly, the measuring device is mounted on the linear motion axis, and the linear motion axis moves at three different constant speeds, and the data acquisition card automatically performs multi-channel acquisition and storage of the motion point acceleration data; then, based on the signal having the same geometric error which can be decomposed into different frequency components, filter the acceleration data at the different speeds; finally, the displacement data is obtained by quadratic integration of the filtered acceleration data in the time domain, and the displacement data of the three speeds is superimposed on the 
the first step is to assemble a linear measuring device for the linear motion axes of NC machine tools; 2 single axis accelerometers comprise a two-way accelerometer group: 1# single axis accelerometers '; and 2# single axis accelerometers ./; ensure that the measurement direction of 1# single axis accelerometer-!- is the n direction, and the measurement direction of 2# single axis accelerometers is the t direction, and two single axis accelerometers are respectively fixed in the detection box-3- using nuts; set the direction I as the direction of the linear motion axis, and the detection box-4 is mounted on the linear motion axis-4 of the NC machine tool using the side flange, and the device and the linear motion axis of the NC machine tool are clamped together; the second step: rapid measurement of the geometric accuracy of the linear motion axis; the measuring device is uniformly moved from one side of the linear motion axis to the other side at a high speed, a medium speed, and a low speed in the direction /, and the data acquisition system of the upper computer stores the coordinates of each measuring

    PNG
    media_image3.png
    226
    710
    media_image3.png
    Greyscale
 
It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
 
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even 
Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13. See MPEP § 714.20 for amendments entered in part. See MPEP § 607 for additional fee requirements.
See MPEP § 714 for non-compliant amendments. MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).





Contact information

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
June 3, 2021